Citation Nr: 1336872	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  10-18 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death. 

2.  Entitlement to VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Appellant and her niece


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to September 1945.  The appellant is the Veteran's surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

In May 2011, the appellant had a hearing at the RO before the Acting Veterans Law Judge whose signature appears at the end of this decision.  

In August 2011, the Board denied the application to reopen the claim.  The claimant appealed the Board's August 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, a Memorandum Decision was issued by the Court in February 2013 vacating the Board's August 2011 decision and remanded the matter to the Board. 

A review of the record shows that in September 1993, the RO found the appellant eligible for VA death pension.  She received that benefit from June 1, 1993, through May 31, 1994, after which it was terminated due to her excessive income.  The Board finds that the current record effectively raises the issue of entitlement to reinstatement of that benefit.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  For example, neither the appellant nor her representative, the Texas Veterans Commission, has submitted income evidence in support of that issue.  Therefore, the Board has no jurisdiction over this issue and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2012).  However, it is referred to the RO for appropriate action. 

The issue of entitlement to VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in July 1993, the RO denied the appellant's claim of entitlement to VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death.  This decision was not appealed and no new and material evidence was submitted within the appeal period.

2.  Evidence associated with the record since the RO's July 1993 decision related to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death. 



CONCLUSIONS OF LAW

1.  The RO's July 1993 rating decision, which denied the appellant's claim of entitlement to VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death is new and material and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the application to reopen the claim for VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

The Claim to Reopen

The RO denied service connection for the cause of death in a July 1993 rating decision, finding no evidence that Parkinson's disease, noted to be a possible contributory cause of the Veteran's death on the death certificate, was related to service.  Moreover, the appellant did not appeal the decision and within the one-year appeal period following this rating decision she did not file with the RO medical documentation, lay statements, or other evidence constituting new and material evidence as to this claim.  38 C.F.R. § 3.156(b) (1993).  Therefore, the Board finds that the July 1993 rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In July 1993, when the RO denied the appellant's claim of entitlement to VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death, the evidence on file consisted of the Veteran's service treatment records; a copy of the Veteran's and the appellant's marriage license; records reflecting the Veteran's treatment from February 1980 to September 1982 by M. C. M., M.D.; records reflecting his treatment from July 1980 to September 1992 by J. C. L., M.D.; records reflecting his December 1986 treatment by VA; and a copy of the Veteran's death certificate. 

The Veteran's death certificate shows that he died in June 1993, as a result of a (possible) myocardial infarction.  Parkinson's disease was noted to be another significant condition contributing to the Veteran's death but not resulting in the underlying cause.  The evidence was reviewed and service connection for the cause of death was denied based on the RO's determination that there was no competent evidence relating Parkinson's disease to service.  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by obtaining a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In June 2010, the appellant filed an application to reopen the claim for VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death.  Evidence associated with the claim file since the RO's July 1993 rating decision includes the sworn hearing testimony in March 2011, which was not of record at the time of the July 1993 rating decision.  Specifically, during her March 2011 hearing the appellant and her niece testified that the Parkinson's disease associated with the Veteran's death was the result of exposure to toxic biochemicals in service.  They maintained that prior to his death, he should have been service-connected for the fatal Parkinson's disease.  The appellant further testified that two specifically name doctors contemporaneously told her that the Veteran's Parkinson's disease was related to service.  

When considered with previous evidence of record, the Board finds the evidence added to the record since the July 1993 rating decision (i.e., her personal hearing testimony) indicating a possible correlation between the Veteran's Parkinson's disease and service raises a reasonable possibility of substantiating the claim for VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death.  As such, the evidence is new and material and the claim is reopened.  The issue of entitlement to VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death is addressed in the remand below. 


ORDER

New and material evidence has been received and the claim of service connection for VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death is reopened.  


REMAND

As to the claim for VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death, while the appellant testified that two doctors told her that the Veteran's Parkinson's disease, listed on the death certificate as a possible contributory cause of the Veteran's death, was related to service opinions from these doctors are not found in the claims file.  Therefore, the Board finds that a remand to attempt to obtain opinions from these doctors is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Next, the Board finds that given the appellant's claims as well as the Federal Circuit Court's holding in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (holding that while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion for a DIC claim, including for cause of death, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim), a remand is also required to obtain a needed medical opinion as to the relationship, if any, between the Veteran's Parkinson's disease and his military service.  Also see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that in the context of a DIC claim, 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).  

Accordingly, this issue is REMANDED for the following actions:

1.  Contact the appellant and her representative and request that they provide sufficient information, and if necessary, authorizations, to enable the RO/AMC to obtain records/opinions from the two doctors she referenced at the hearing Transcript at 8 (2011).  After securing the need information, including any necessary authorizations, the RO/AMC should undertake appropriate efforts to attempt to obtain these records.  The RO/AMC must make at least two requests to any custodian of private records, if relevant, in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claim file.  All development efforts should be associated with the claim file and the appellant should be notified in any records cannot be obtained. 

2.  After undertaking the above development to the extent possible, obtain a medical opinion from an appropriate VA physician.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the physician.  If the physician does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the physician for review.  

The physician is to thereafter provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's Parkinson's disease was related to service or had continued since service, and if so, whether it is at least as likely as not (a 50 percent or greater probability) that Parkinson's disease caused or contributed substantially or materially to the Veteran's death.  

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

In providing the opinions, the examiner should not rely on negative evidence as the sole bases for an opinion.  

If the appellant was able to obtain an opinion from either of the doctors she testified about, the examiner should comment on the opinion when providing the rationale in support of its opinion.

If either of the requested opinions cannot be rendered without resorting to speculation, the opinion must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required).  If additional facts are required, the examiner should attempt to obtain these facts and then provide the requested opinion.

3.  After undertaking any other needed development, readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant the laws and regulations as well as citation to all evidence received since the most recent SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


